Title: To Thomas Jefferson from [Nicolas?] van Staphorst, [ca. 14 March 1788]
From: Staphorst, Nicholas van
To: Jefferson, Thomas



[Amsterdam, ca. 14 Mch. 1788]

Mr. Van Staphorst’s compliment to Mr. Jefferson, and is sorry he cannot for the present assure, that what he will inform Mr. Jefferson about the quantity of pure Silver in a Gulden is exactly right, because he has taken it from a Book, of which authority he is not certain, in this case, but he will endeavour to ascertain it to morrow. 2367/331 florins or Guldens must weight one Mark troys of 5120 Azen, and the pure Silver 10 penny 22½ grain. The proportion between this weight and the french is 760 Dutch oncen = 762.8 french ones.
